

	

		II

		109th CONGRESS

		1st Session

		S. 1588

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 29, 2005

			Mrs. Lincoln introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVI of the Social Security

		  Act to clarify that the value of certain funeral and burial arrangements are

		  not to be considered available resources under the supplemental security income

		  program.

	

	

		1.Certain funeral and burial

			 arrangements not considered resources

			(a)In

			 generalSection

			 1613(e)(3) of the Social Security

			 Act (42 U.S.C. 1382b(e)(3)) is

			 amended by adding at the end the following:

				

					(C)If—

						(i)an

				individual or the individual’s spouse enters into an irrevocable contract with

				a provider of funeral goods and services for a funeral;

						(ii)the individual or the individual’s spouse

				funds the contract by paying for the goods and services; and

						(iii)(I)the funeral provider subsequently places

				the funds in a trust or in escrow; or

							(II)the individual or the individual’s spouse

				establishes an irrevocable trust, and the funeral provider is the named

				beneficiary of the trust,

							then the trust or escrow shall not

				be considered a resource available to the

				individual..

			(b)Effective

			 dateThe amendment made by

			 subsection (a) shall apply to payments for supplemental security income

			 benefits under title XVI of the Social Security

			 Act for months beginning on or after the date of enactment of this

			 Act.

			

